Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154499(32)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SEBASTIAN KUHLGERT, Conservator of                                                                        Joan L. Larsen,
  ELISABETH OSTENDORF,                                                                                                Justices
           Plaintiff-Appellee,
  v                                                                 SC: 154499
                                                                    COA: 332442
                                                                    Ct of Claims: 15-000047-MZ
  MICHIGAN STATE UNIVERSITY and BOARD
  OF TRUSTEES OF MICHIGAN STATE
  UNIVERSITY,
           Defendants,
  and
  UNITED EDUCATORS,
           Intervening Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  23, 2016 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2017
         d0117
                                                                               Clerk